Citation Nr: 0027631	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from July 1987 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In connection with his appeal, the veteran requested a 
hearing before a member of the Board.  A hearing on appeal 
must be granted when, as in this case, an appellant expresses 
a desire for a hearing.  38 C.F.R. § 20.700(a) (1999).  In a 
letter dated August 31, 2000, the Board requested 
clarification from the veteran with respect to his hearing 
request, and notified him that if he did not respond within 
30 days it would be assumed that he still desired a hearing 
before a member of the Board at the RO, and arrangements 
would be made for such.  He did not respond.

Accordingly, the case is remanded for the following:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  The 
veteran is advised that he has the right 
to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


